STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

COREY      PAGE                                                           NO.    2021 CW    1494

VERSUS


SERGEANT       JERAMINE      JONES,
STATE OF LOUISIANA THROUGH
LOUISIANA          DEPARTMENT      OF
PUBLIC      SAFETY AND
CORRECTIONS,         LOUISIANA          STATE
PENITENTIARY


                    CONSOLIDATED         WITH


JAMEL      EDGAR


VERSUS


SERGEANT       JERAMINE      JONES AND
STATE OF LOUISIANA THROUGH
LOUISIANA         DEPARTMENT      OF
PUBLIC      SAFETY    AND
                                                                      JANUARY      31,     2022
CORRECTIONS,         LOUISIANA          STATE
PENITENTIARY




In   Re:       Jamel        Edgar,        applying       for                                  20th
                                                                supervisory        writs,

               Judicial          District       Court,   Parish      of   West   Feliciana,   No.
               23257      c/ w   23496.



BEFORE:        McDONALD,         LANIER,        AND WOLFE,     JJ.


        WRIT   DENIED.


                                                   imm
                                                   WIL
                                                   EW




COURT      OF APPEAL,      FIRST     CIRCUIT




     DEPUTY        CLERK OF COURT
             FOR    THE   COURT